Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
					Previous Rejections
Applicants' arguments, filed 02/01/22 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Upon further consideration, the finality of the previous office action has been withdrawn. New rejections have been made herein.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lisowsky et al. (US PG pub.2012/0107415 A1) in view of Leung et al. (USP 6,329, 343) and further in view of Blakemore et al. (US PG Pub. 2005/0171053A1) and Forsgren-Brusk et al.  (WO 2007/073246 A1). 
Lisowsky et al. discloses disinfection and decontamination agent comprising at least one vitamin, at least one metal ion, at least one active-surface compound, and at 
Lisowsky does not teach use of gellant such as agarose or carrageenan as claimed.
Leung et al. teaches bioadhesive antibacterial wound healing composition, see title. The reference teaches use of stabilizing agents such as carrageenan and guar gum and the like, in an amount ranging from 0.01 to about 2% and this amount overlaps with the claimed amount and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A.
Blakemore et al. teaches carrageenan based antimicrobial compositions wherein carrageenan provides benefit of remaining stable if exposed to freezing, ambient, or 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize stabilizing agents or polysaccharides such as carrageenan and agarose into the antiseptic formulation of Lisowsky et al. as taught by Leung et al. and Blakemore et al. One of ordinary skill would have been motivated to do so because Lisowsky teaches thickening agents can be used in an antiseptic formulations and Leung teaches use of carrageenan for stabilization of the antibacterial wound healing composition and Blakemore et al. teaches use of carrageenan which remains stable in human vaginal environment. Utilization of known compound would have provided predictable results of stabilization. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Since Lisowsky teaches vitamin ranges in an amount of 0.1mM to 1000mM, metal ion from 0.01mM to 100mM and surface-active from 0.01 to 35wt. %, it would have been obvious to one ordinary skill to have optimized the amounts by performing experimental manipulations in order to obtain optimum antiseptic effect.

Forsgren-Brusk teaches use of a sanitary napkin, a panty liner or an incontinence guard and a composition for preventing or reducing migration of microorganism, see page 4, lines 14-21. The reference teaches that the bacteria can be caught by the material in the first element which has been transferred to the skin of the wearer and wherein the first element comprises an antimicrobial agent which can be selected from metal oxides, metal, chitosan etc., wherein the antimicrobials can be coated on top sheet or incorporated in the top sheet , see page 14, lines 10-15 and 25-30. The reference also teaches that hydrophobic material is applied to the sanitary napkin or panty liner (carrier material as claimed), so that the bacteria will not 
pass the first element or section situated on the perineum during use. Bacteria from the anus area  can normally extend towards the perineum. When using the article (carrier material as claimed) according to the invention, a  substantial number of the bacteria moving toward the urogenital area may reach the first element or  section and will there be caught by the material in the first microorganism hindering element or section. The bacteria can also be caught by the material from the first element or section, which 
has been transferred to the skin of the wearer, see page 14, first paragraph.
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the carrier material such as sanitary napkin or pantyliner with the first element comprising the antimicrobial agent which can be selected from metal oxides, metal, chitosan etc., wherein the antimicrobials can be coated on top sheet or incorporated in the top sheet, as taught by Forsgren-Brusk. One . 

Claims 7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lisowsky et al. (US PG pub. 2012/0107415 A1) in view of Leung et al. (USP 6,329, 343) and further in view of Blakemore et al. (US PG Pub. 2005/0171053A1), Forsgren-Brusk et al.  (WO 2007/073246 A1) and Goldberg et al. (USP 5,194,262).
Lisowsky as modified by Leung does not teach use of gelling agent such as polyhydroxymethacrylate.
Lisowsky as discussed above teaches use of thickening agents such as polyacrylates. 
Goldberg et al. teaches use of bioadhesives such as polyvinyl alcohol, polyhydroxymethacrylate and cellulose which can be used in cream preparation, see claim 5 and 10.
It would have been obvious to one of ordinary skill to have utilized poly-N-isopropyl methacrylate or polyhydroxymethacrylate into the antiseptic topical prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
Applicant’s arguments are moot in view of Forsgren-Brusk et al. which has been discussed above to teach a carrier for the antiseptic material.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612